Case 1:20-cr-00199-BAH Document 18-4 Filed 10/20/20 Page 1 of 3




                   EXHIBIT C
           Case 1:20-cr-00199-BAH Document 18-4 Filed 10/20/20 Page 2 of 3


From:            Willie Jones
To:              Cara Halverson
Subject:         Hello
Date:            Monday, September 28, 2020 10:45:29 PM


To whom it may concern Brittany is a solid individual I’ve never known her to harm anyone
she feeds the homeless donates clothes and always has more on her plate than she can handle
I’ve always told her she can’t save the world but each day that passes she is helping someone
wether it’s food a place to stay doing there hair and all cuz she says it gives her joy to see
other people happy you call her when your in need of she can do it she will I’ve never met
anyone like Brittany
           Case 1:20-cr-00199-BAH Document 18-4 Filed 10/20/20 Page 3 of 3


From:            Jon Smith
To:              Cara Halverson
Subject:         Hello
Date:            Monday, September 28, 2020 10:41:13 PM


To whom it may concern I am writing this to inform you the Brittany Nicole Adams is a kind
giving individual she is a hard working woman who takes care of her mother and the rest of
the family she is definitely not a threat to society in any way she does community work 2-3
jobs at a time and the rest of the time cooking and doing hair I have know her for 10 plus years
and in that time frame have helped more people than I can keep count of
